17‐1017‐cv 
     Winston v. City of Syracuse 




 1                                   In the
 2               United States Court of Appeals
 3                          For the Second Circuit
 4                                     
 5                                           
 6                               August Term, 2017 
 7                                 No. 17‐1017‐cv 
 8                                           
 9         JACQUELINE WINSTON, individually and on behalf of all others 
10                               similarly situated, 
11                               Plaintiff‐Appellant, 
12                                           
13                                         v. 
14                                           
15       CITY OF SYRACUSE, DEBORAH SOMERS, in her official capacity as the 
16                            Commissioner of Water, 
17                              Defendants‐Appellees. 
18                            
19                                           
20                 Appeal from the United States District Court 
21                    for the Northern District of New York. 
22                  No. 16‐cv‐235 — Thomas J. McAvoy, Judge. 
23                                           
24                                           
25                          ARGUED: DECEMBER 14, 2017 
26                             DECIDED: APRIL 11, 2018  
27                                           
28                                           
29              Before: PARKER, LYNCH, and DRONEY, Circuit Judges 
30    
                                                                                                                                                         
      
      
      
                                                                                                                  
 1          Appeal from a judgment of the United States District Court for 
 2   the Northern District of New York (McAvoy, J.) granting defendants’ 
 3   motion for judgment on the pleadings. Plaintiff is a residential tenant 
 4   in the City of Syracuse, New York (the “City”), who filed a putative 
 5   class  action  challenging  the  City’s  policy  of  denying  tenants  the 
 6   opportunity to open water accounts in their own name and shutting 
 7   off water service to tenants when landlords fail to pay water bills. We 
 8   conclude that the City’s policy of denying tenants the opportunity to 
 9   open water accounts satisfies the requirements of the Equal Protection 
10   Clause of  the Fourteenth Amendment. We also hold that the City’s 
11   water shutoff policy violates the Due Process Clause and the Equal 
12   Protection  Clause.  Accordingly,  we  AFFIRM  IN  PART  and 
13   REVERSE  IN  PART  the  judgment  of  the  district  court,  and 
14   REMAND for further proceedings consistent with this opinion. 
15                            
16                                      
17                             JOSHUA  COTTER,  Legal  Services  of 
18                             Central New York, Syracuse, NY, for 
19                             Plaintiff‐Appellant. 
20                                    
21                             AMANDA  HARRINGTON,  Assistant 
22                             Corporation         Counsel          (Mary 
23                             D’Agostino,  Assistant  Corporation 
24                             Counsel,  on  the  brief),  for  Kristen  E. 
25                             Smith,        Corporation         Counsel, 
26                             Syracuse,  NY,  for  Defendants‐
27                             Appellees. 

28                               

29                               

30                               


                                         2
                                                                                                                                                             
      
      
      
                                                                                                                      
 1   DRONEY, Circuit Judge: 

 2          Plaintiff Jacqueline Winston, a tenant in a multi‐family building 

 3   in  the  City  of  Syracuse,  New  York,  filed  this  putative  class  action 

 4   under  42  U.S.C.  §  1983  in  the  United  States  District  Court  for  the 

 5   Northern District of New York in February 2016. She alleged that the 

 6   City and its Commissioner of Water Deborah Somers (collectively, the 

 7   “City”) violated the Due Process and Equal Protection Clauses of the 

 8   Fourteenth Amendment when (1) the City shut off her water service 

 9   after  her  landlord  failed  to  pay  the  water  bill  for  the  building,  and 

10   when (2) the City denied her the opportunity to open a water account 

11   in  her  own  name.  Winston  sought  declaratory  and  injunctive  relief 

12   against the City.  

13          The  City  filed  a  motion  for  judgment  on  the  pleadings, 

14   contending that Winston had not pleaded a constitutional violation. 

15   In  response,  Winston  argued  that  the  City’s  policies  were  not 




                                            3
                                                                                                                                                           
      
      
      
                                                                                                                    
 1   rationally  related  to  a  legitimate  government  interest  and  therefore 

 2   deprived Winston of her rights to due process and equal protection. 

 3          The district court (McAvoy, J.) granted the City’s motion and 

 4   entered judgment for the City. Winston v. City of Syracuse, 205 F. Supp. 

 5   3d 238 (N.D.N.Y. 2016). The district court concluded that the City has 

 6   a rational basis for those water account and water service policies. As 

 7   to  the  City’s  policy  regarding  tenants  opening  water  accounts,  the 

 8   district  court  concluded  that  Winston  could  not  show  that  the  City 

 9   lacked a rational basis to treat landlords and tenants differently. The 

10   court  reached  the  same  conclusion  regarding  the  City’s  policy  of 

11   shutting off water when a landlord is delinquent in paying the water 

12   bill. The court reasoned that the City could rationally terminate water 

13   service to a landlord’s property because doing so would further the 

14   City’s goal of collecting unpaid water bills.   

15          We  affirm  in  part  and  reverse  in  part  the  district  court’s 

16   judgment.  The  City  has  offered  sufficient  reasons  for  its  policy  of 




                                           4
                                                                                                                                                            
      
      
      
                                                                                                                     
 1   refusing to allow tenants to open their own water accounts, and thus 

 2   satisfies  the  rational  basis  test.  However,  we  also  conclude  that  the 

 3   City’s  practice  of  terminating  water  service  to  tenants  when  a 

 4   landlord  fails  to  pay  the  water  bill  is  not  rationally  related  to  a 

 5   legitimate  government  interest.  Accordingly,  we  remand  to  the 

 6   district court for further proceedings. 

 7                                BACKGROUND 

 8          We draw the facts from the allegations in the complaint, and 

 9   assume those facts are true for this appeal granting a motion under 

10   Rule 12(c) of the Federal Rules of Civil Procedure. See L‐7 Designs, Inc. 

11   v. Old Navy, LLC., 647 F.3d 419, 422 (2d Cir. 2011).  

12          Winston is a forty‐year‐old mother of two children who lives in 

13   a unit of a multi‐family home in Syracuse, New York. In addition to 

14   her  two  children,  she  lives  with  her  husband,  her  sister,  and  her 

15   sister’s nine‐year‐old son. Winston is a long‐time tenant of her current 

16   home, having lived there since 2005. During the years Winston has 




                                            5
                                                                                                                                                               
      
      
      
                                                                                                                        
 1   lived at the property, the landlord has been responsible for paying the 

 2   water  bill  for  the  building.  At  the  time  that  she  filed  this  action, 

 3   Winston was current in paying her monthly rent of $600. The City is 

 4   the  sole  supplier  of  water  service  within  the  City  through  its 

 5   Department of Water.  

 6          The  City’s  ordinances  governing  water  service  do  not  permit 

 7   tenants  such  as  Winston  to  open  their  own  water  accounts.  Rather, 

 8   the  City  provides  water  service  only  after  “the  property  owner  .  .  . 

 9   makes  application  for  a  service  to  said  property.”  Syracuse,  N.Y., 

10   Code of Ordinances, Part M, § 16‐11 (emphasis added). Once service 

11   is established, the City may shut off the water for a failure to pay the 

12   water bill. Id. § 16‐53 (“If a bill remains unpaid for sixty (60) days from 

13   the  date  on  the  bill,  the  water  may  be  turned  off  .  .  .  .”).  Prior  to 

14   terminating  water  service,  the  City’s  ordinances  require  the  City  to 

15   provide  a  written  notice  regarding  the  shutoff  to  the  landlord  and 

16   occupants of the property. Id. § 16‐108(b). 




                                              6
                                                                                                                                                          
      
      
      
                                                                                                                   
 1         On  January  19,  2016,  Winston  received  such  a  notice  on  the 

 2   door  to  her  home,  which  “inform[ed]  her  that  her  water  would  be 

 3   shut off if the water bill of $472.97 was not paid in full within thirty 

 4   days.”  App.  11.  After  receiving  the  notice,  Winston  informed  her 

 5   landlord’s  maintenance  person,  who  assured  her  that  the  landlord 

 6   would pay the bill.  

 7         The notices that the City provides when contemplating a water 

 8   shutoff—including the one given Winston—inform the occupants of 

 9   the reasons for terminating water service, as well as the landlord and 

10   occupants’  “right  to  request  an  impartial  hearing”  before  an 

11   independent  City  hearing  officer.  App.  33;  see  also  Syracuse,  N.Y., 

12   Code of Ordinances, Part M, § 16‐108(d) (“The hearing officer shall 

13   not be an employee of the department of water.”). This hearing officer 

14   has “discretion to make decisions on a case by case basis,” and “shall 

15   issue  a  written  decision”  that  is  “binding  on  the  commissioner  of 

16   water.” Syracuse, N.Y., Code of Ordinances, Part M, § 16‐108(d). The 




                                          7
                                                                                                                                                          
      
      
      
                                                                                                                   
 1   City may not terminate water service until the hearing is completed 

 2   and the hearing officer renders a decision. Id.  

 3          Once  the  City  terminates  water  service,  the  City’s  municipal 

 4   code strictly limits the circumstances under which the Department of 

 5   Water may restore water service. First, the Department of Water may 

 6   only restore water service “when the event which is the basis for the 

 7   shut off no longer exists” and a $140 restoration of service fee is paid. 

 8   Id. § 16‐108(e)(f). Second, the Code provides that “an occupant may 

 9   pay the [landlord’s] outstanding water bill . . . and any associated fees, 

10   including . . . the restoration of service fee,” but notes that “[i]t shall 

11   then be the responsibility of the occupant to take any necessary action 

12   to  recoup  the  payment  from  the  owner  of  the  property.”  Id.  §  16‐

13   108(e). 

14          Winston  did  not  avail  herself  of  the  hearing  procedure,  and 

15   alleges  that  she  relied  on  the  maintenance  person’s  assurances  that 

16   the landlord would pay the water bill. However, her landlord did not 




                                          8
                                                                                                                                                               
      
      
      
                                                                                                                        
 1   pay  the  bill,  and  on  February  23,  2016,  the  City  shut  off  the  water 

 2   service  to  the  building  that  included  Winston’s  unit.  According  to 

 3   Winston’s  complaint,  she  immediately  contacted  the  maintenance 

 4   person,  who  again  stated  that  the  landlord  would  address  the 

 5   overdue bill. The following day, the family remained without water, 

 6   and Winston called the City’s water department to pay the landlord’s 

 7   outstanding  water  bill.  In  her  complaint,  she  alleges  that  a  City 

 8   employee  told  her  that  the  City  would  not  be  able  to  restore  water 

 9   service even if she paid the bill because Winston was not the property 

10   owner.1  

11          On  February  25,  2016—Winston  and  her  family’s  third  day 

12   without water service—she filed this class action lawsuit alleging that 

13   the  City’s  policies  violate  the  Due  Process  Clause  and  the  Equal 



     1 The Department of Water employee’s response is inconsistent with the City’s 
     policy of permitting tenants to pay their landlords’ bill, as reflected in the City’s 
     ordinances. See Syracuse, N.Y., Code of Ordinances, Part M, § 16‐108(e). That 
     inconsistency between the City’s alleged practice and formal policy is immaterial 
     to our resolution of this appeal. 



                                               9
                                                                                                                                                              
      
      
      
                                                                                                                       
 1   Protection Clause of the Fourteenth Amendment both facially and as 

 2   applied to her. 2 In her complaint, she noted that she and her family 

 3   had faced many difficulties during their days without water service. 

 4   These difficulties included “buy[ing] gallons of water from the store 

 5   just . . . [to] cook, drink, brush . . . teeth, and wash up.” App. 11. In 

 6   addition,  she  alleges  that  the  lack  of  water  service  posed  special 

 7   problems for Winston’s nine‐year old autistic daughter.  

 8          After  Winston  filed  her  lawsuit,  the  City  answered  her 

 9   complaint  and  then  moved  for  judgment  on  the  pleadings.  The 

10   district  court  granted  the  motion  as  to  Winston’s  facial  challenges, 

11   determining  that  Winston  had  failed  to  state  a  claim  because  the 

12   City’s  policies  were  rationally  related  to  legitimate  government 

13   purposes. The court also denied the motion as to Winston’s as applied 

14   challenge  and  denied  Winston’s  motion  for  class  certification. 



     2 Although not in the record, in its brief the City states that it restored water 
     service to Winston’s building the day after Winston filed the lawsuit. Appellees’ 
     Br. at 24 n.2. 



                                             10
                                                                                                                                                             
      
      
      
                                                                                                                      
 1   Following the district court decision, Winston agreed to dismiss her 

 2   as applied challenge. This appeal followed. 

 3                                  DISCUSSION 

 4          On appeal, Winston argues that the district court erred when it 

 5   determined that she had not stated a claim for facial violations of the 

 6   Due Process Clause and the Equal Protection Clause of the Fourteenth 

 7   Amendment. Specifically, she first contends that no rational reasons 

 8   exist  to  distinguish  between  landlords  and  tenants  for  purposes  of 

 9   establishing water accounts. Second, she asserts that the City cannot 

10   lawfully  distinguish  between  the  tenants  of  delinquent  and  non‐

11   delinquent landlords when providing water service. We address each 

12   of  these  points  below.  However,  we  first  resolve  one  preliminary 

13   issue  that  this  appeal  presents  regarding  standing  to  pursue  this 

14   action.3  



     3 We do not address in this opinion whether Winston’s claim is moot because the 
     water service was restored. However, we are mindful that even though “neither 
     party has raised the issue of mootness on appeal,” mootness “is a jurisdictional 
     question, [and thus] we must ‘examine the issue sua sponte when it emerges from 

                                            11
                                                                                                                                                                  
      
      
      
                                                                                                                           
 1   I.      Standing 

 2           The City contends that Winston lacks standing to challenge the 

 3   water shutoff policy under the Due Process Clause because a plaintiff 

 4   “must submit to the challenged policy” to have standing to contest 

 5   the legality of a government policy. Prayze FM v. FCC, 214 F.3d 245, 

 6   251  (2d Cir.  2000)  (internal quotation  marks  omitted).  According  to 

 7   the City, Winston failed to meet that requirement when she did not 

 8   follow the City’s procedures for requesting a pre‐termination hearing.  

 9           An exception to that standing doctrine exists “where a plaintiff 

10   makes  a  substantial  showing  that  [submission  to  the  policy]  would 

11   have been futile.” Jackson‐Bey v. Hanslmaier, 115 F.3d 1091, 1096 (2d 



     the record.’” Muhammad v. City of N.Y. Dep’t of Corr., 126 F.3d 119, 122 (2d Cir. 
     1997) (quoting Pashaian v. Eccelston Props., Ltd., 88 F.3d 77, 82 (2d Cir. 1996)). 
     Here, the record indicates that the City voluntarily suspended its allegedly illegal 
     conduct when it restored Winston’s water service. Because the City has not 
     “claim[ed] that its voluntary compliance moots [the] case,” we see no need to 
     address that issue any further. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 
     528 U.S. 167, 190 (2000). Should the City decide to later argue the case is moot, 
     we note that it must “bear[] the formidable burden of showing that it is 
     absolutely clear [that] the allegedly wrongful behavior could not reasonably be 
     expected to recur.” Id. 



                                                12
                                                                                                                                                            
      
      
      
                                                                                                                     
 1   Cir. 1997). We agree with Winston that challenging termination of her 

 2   water  service  would  have  been  futile.  While  the  City’s  ordinances 

 3   give the hearing officer “discretion,” the ordinances do not permit a 

 4   hearing officer to restore water service when the bill remains unpaid. 

 5   At  oral  argument  on  appeal,  after  questioned  on  the  futility  issue, 

 6   counsel  for  the  City  did  not  represent  that  the  hearing  officer  may 

 7   waive non‐payment of the landlord’s bill. See Prayze FM, 214 F.3d at 

 8   251  (relying  in  part  on  a  waiver  provision  in  the  regulations 

 9   applicable to the case to conclude that the plaintiff had not shown that 

10   applying for an FCC license would be futile). 

11          Furthermore, the City’s ordinances indicate that water service 

12   would  not  be  restored  in  these  circumstances.  Section  16‐108(e) 

13   provides that an occupant may pay the landlord’s water bill to retain 

14   water  service  when  the  landlord  is  delinquent.  See  Syracuse,  N.Y., 

15   Code of Ordinances, Part M, § 16‐108(e). That same section also states 

16   the  tenant  must  pay  the  “restoration  of  service  fee.”  Id.  The  City’s 




                                           13
                                                                                                                                                             
      
      
      
                                                                                                                      
 1   ordinances  also  prohibit  restoring  water  service  when  a  water  bill 

 2   remains unpaid: the Code provides that the Water Department may 

 3   not  restore  water  service  until  “the  basis  for  the  shut  off  no  longer 

 4   exists,”  indicating  that  City  officials  do  not  have  discretion  to 

 5   disregard actual violations of the City’s Code, such as a failure to pay 

 6   a water bill. Id. § 16‐108(f). 

 7          As  a  result,  we  conclude  that  under  these  circumstances 

 8   Winston did not need to submit to the City’s hearing procedures, as 

 9   she  would  not  have  prevailed  without  paying  the  water  bill. 

10   Accordingly,  Winston  has  standing  to  bring  her  due  process 

11   challenge to the City’s water service termination policy.  

12   II.    The City’s Water Account Policy 

13          We now turn to the merits of Winston’s appeal. “We review de 

14   novo  a  district  court’s  denial  of  a  motion  for  judgment  on  the 

15   pleadings .” Kass v. City of New York, 864 F.3d 200, 205 (2d Cir. 2017). 

16   In  doing  so,  “[w]e  apply  the  same  standard  as  that  applicable  to  a 




                                            14
                                                                                                                                                              
      
      
      
                                                                                                                       
 1   motion under Rule 12(b)(6), accepting the allegations contained in the 

 2   complaint as true and drawing all reasonable inferences in favor of 

 3   the nonmoving party.” Id. at 206. Here, we apply these standards to 

 4   Winston’s  facial  challenges  to  both  the  City’s  policy  of  denying 

 5   tenants  the  opportunity  to  open  water  accounts  and  its  policy  of 

 6   terminating water service to rental properties when landlords fail to 

 7   pay their water bills. “A facial challenge is an attack on a statute [or 

 8   policy]  itself  as  opposed  to  a  particular  application.”  City  of  Los 

 9   Angeles v. Patel, 135 S. Ct. 2443, 2449 (2015). The Supreme Court has 

10   recognized  that  a  plaintiff  may  bring  a  facial  challenge  under  the 

11   Fourteenth Amendment, as Winston does here. See id. (citing Chicago 

12   v.  Morales,  527  U.S.  41  (1999)).  It  is  well  established  that  “[a]  facial 

13   challenge will only succeed if there is no set of circumstances under 

14   which the challenged practices would be constitutional.” Deshawn E. 

15   by Charlotte E. v. Safir, 156 F.3d 340, 347 (2d Cir. 1998). 




                                             15
                                                                                                                                                         
      
      
      
                                                                                                                  
 1         We first address the City’s policy of allowing only landlords to 

 2   open water accounts. See Syracuse, N.Y., Code of Ordinances, Part M, 

 3   § 16‐11. In her complaint Winston asserted that this policy violates the 

 4   Equal  Protection  Clause  because  no  rational  basis  exists  to  treat 

 5   property owners and tenants differently in that respect. We reject this 

 6   argument and affirm the district court’s decision to dismiss Winston’s 

 7   equal  protection  claim  with  respect  to  the  City’s  policy  of  not 

 8   permitting tenants to open water accounts. 

 9         The  Equal  Protection  Clause  of  the  Fourteenth  Amendment 

10   “embodies a general rule that States must treat like cases alike, but 

11   may treat unlike cases accordingly.” Vacco v. Quill, 521 U.S. 793, 799 

12   (1997). Whether a state law or policy satisfies this general principle, 

13   and what sort of review a court must apply, depends on the nature of 

14   the class of individuals the state or local government treats differently 

15   or the rights at issue. “[I]f a law neither burdens a fundamental right 

16   nor targets a suspect class, we will uphold the legislative classification 




                                        16
                                                                                                                                                            
      
      
      
                                                                                                                     
 1   so long as it bears a rational relation to some legitimate end.” Romer 

 2   v. Evans, 517 U.S. 620, 631 (1996); see also Heller v. Doe, 509 U.S. 312, 

 3   320  (1993)  (“[A]  classification  [not  involving  a  suspect  class  or 

 4   fundamental right] cannot run afoul of the Equal Protection Clause if 

 5   there is a rational relationship between the disparity of treatment and 

 6   some legitimate governmental purpose.”).  

 7          Here,  we  apply  rational  basis  review  because  the  City  has 

 8   neither targeted a suspect class nor has Winston argued that opening 

 9   a water account is a fundamental right. This form of review is highly 

10   deferential.  See  FCC  v.  Beach  Commc’ns,  Inc.,  508  U.S.  307,  314–15 

11   (1993).  “Rational‐basis  review  in  equal  protection  analysis  is  not  a 

12   license for courts to judge the wisdom, fairness, or logic of legislative 

13   choices.” Heller, 509 U.S. at 319 (internal quotation marks omitted); see 

14   also Sensational Smiles, LLC v. Mullen, 793 F.3d 281, 284 (2d Cir. 2015). 

15   Moreover,  “[a]  State  .  .  .  has  no  obligation  to  produce  evidence  to 

16   sustain the rationality of a statutory classification.” Heller, 509 U.S. at 




                                           17
                                                                                                                                                             
      
      
      
                                                                                                                      
 1   320.  Rather,  “[a]  statute  is  presumed  constitutional,”  id.,  and  “[t]he 

 2   burden is on the one attacking the legislative arrangement to negative 

 3   every conceivable basis which might support it,” Lehnhausen v. Lake 

 4   Shore Auto Parts Co., 410 U.S. 356, 364 (1973).  

 5          Rational basis review, however, does require some scrutiny of 

 6   state and local government activity. “[W]hile rational basis review is 

 7   indulgent and respectful, it is not meant to be ‘toothless.’” Windsor v. 

 8   United  States,  699  F.3d  169,  180  (2d  Cir.  2012)  (quoting  Schweiker  v. 

 9   Wilson,  450  U.S.  221,  234  (1981)),  aff’d,  570  U.S.  744  (2013).  Instead, 

10   rational basis review “imposes a requirement of some rationality in 

11   the nature of the class singled out.” Rinaldi v. Yeager, 384 U.S. 305, 308–

12   09 (1966). 

13          Winston  cannot  meet  her  heavy  burden  “to  negative  every 

14   conceivable basis which might support” the City’s policy of allowing 

15   only  landlords  to  open  water accounts.  Lehnhausen,  410  U.S.  at  364. 

16   Even if we draw all reasonable inferences in Winston’s favor, she does 




                                            18
                                                                                                                                                                
      
      
      
                                                                                                                         
 1   not plausibly allege facts that would overcome the policy rationales 

 2   that  the  City  offers.  See  Bell  Atl.  Corp.  v.  Twombly,  550  U.S  544,  570 

 3   (2007).4  

 4          The City’s policy for opening water accounts treats two classes 

 5   of individuals differently: landlords and tenants. Winston argues that 

 6   landlords and tenants are similarly situated because they each seek 

 7   water service from the City. The district court agreed with Winston in 

 8   this respect. Winston, 205 F. Supp. 3d at 247. The City, however, offers 

 9   at  least  two  rationales  that  Winston  fails  to  “negative”  for  this 

10   different  treatment  of  the  two  classes.  Lehnhausen,  410  U.S.  at  364.5 


     4
       In most cases involving rational basis review of an alleged equal protection 
     violation, we review the matter after summary judgment. See, e.g., Sensational 
     Smiles, 793 F.3d at 284; Windsor, 699 F.3d at 176. However, a court may dismiss 
     for failure to state a claim or grant judgment on the pleadings in a case alleging 
     an equal protection violation if the plaintiff fails to plausibly allege that the state 
     or local government policy lacks any rational basis. See Hayden v. Paterson, 594 
     F.3d 150, 16971 (2d Cir. 2010) (affirming judgment on pleadings for equal 
     protection claim regarding right to vote); cf. Beach Commc’ns, 508 U.S. at 315 (“[A] 
     legislative choice is not subject to courtroom fact‐finding and may be based on 
     rational speculation unsupported by evidence or empirical data.”).

     5 The City and Winston also dispute other possible rationales for the water 
     account policy, but we address only those necessary to resolve this claim. 



                                               19
                                                                                                                                                            
      
      
      
                                                                                                                     
 1   First, the City argues that the “transitory nature of tenants” justifies 

 2   the  City’s  water  account  policy.  Appellee’s  Br.  at  27.  Relatedly,  the 

 3   City  contends  that  permitting  only  property  owners  to  open  water 

 4   accounts allows the City to ensure it can collect on unpaid water bills 

 5   by placing a lien on the property. In contrast, no such remedy would 

 6   exist against tenants. Second, the City points out that separate water 

 7   accounts are “impossible” in “multi‐unit dwellings,” where “water is 

 8   supplied by a single pipe and measured by a single meter.” Id. at 28. 

 9          The  City’s  proffered  rationales  satisfy  the  rational  basis  test, 

10   because  there  is  a  “reasonably  conceivable  state  of  facts  that  could 

11   provide a rational basis for the classification” of property owners and 

12   tenants.  Beach  Commc’ns,  508  U.S.  at  313.  Winston’s  complaint  does 

13   not plausibly allege otherwise.  

14          Winston disputes the City’s bases for distinguishing between 

15   landlords  and  tenants,  arguing  that  (1)  the  City  could  improve  its 

16   collection of unpaid water bills by allowing more individuals to open 




                                           20
                                                                                                                                                          
      
      
      
                                                                                                                   
 1   water accounts, (2) the City could suspend water service to tenants if 

 2   tenants had water accounts, and (3) it is feasible for the City to provide 

 3   separate meters in multi‐dwelling units. Winston’s arguments merely 

 4   quarrel  with  the  wisdom  of  the  City’s  policy,  however,  and  do  not 

 5   demonstrate that the City lacks a rational basis to treat landlords and 

 6   tenants differently. Winston may think that “there is an imperfect fit 

 7   between means and ends” in achieving the City’s goal of collecting 

 8   money  from  water  account  holders,  but  we  “are  compelled  under 

 9   rational‐basis review to accept . . . [those] generalizations.” Heller, 509 

10   U.S.  at  321.  Here,  the  City  rationally  concluded  that  property 

11   ownership allows it to collect its unpaid bills more efficiently because 

12   the  City  can  subject  property  owners,  but  not  tenants,  to  liens. 

13   Moreover,  the  City  may  rationally  conclude  that  water  supply 

14   infrastructure  in  older,  multi‐dwelling  buildings  provides  a  valid 

15   reason  to  allow  only  property  owners  to  open  water  accounts. 

16   Concluding  otherwise  could  essentially  require  substantial 




                                         21
                                                                                                                                                           
      
      
      
                                                                                                                    
 1   reconstruction  of  apartment  buildings  throughout  the  City  of 

 2   Syracuse.  

 3          We therefore affirm the district court’s conclusion that Winston 

 4   failed to allege facts that might demonstrate the City has no rational 

 5   basis to permit only property owners to open water accounts.  

 6   III.   The City’s Water Service Termination Policy 

 7          We reach a different conclusion with respect to the City’s policy 

 8   of  terminating  water  service  to  tenants  whose  landlords  fail  to  pay 

 9   their water bills. With respect to this policy, Winston alleges that the 

10   City violated both the Equal Protection and Due Process Clauses of 

11   the Fourteenth Amendment. We address each in turn, beginning with 

12   the Equal Protection claim.  

13          a. Equal Protection Claim 

14           We  start  by  defining  the  classes  at  issue.  In  her  complaint, 

15   Winston  alleges  that  the  City  “creates  two  classes  of  tenant  water 

16   userstenants  whose  landlords  have  delinquent  water  bills  and 




                                          22
                                                                                                                                                              
      
      
      
                                                                                                                       
 1   tenants whose landlords are current in their payments.” App. 12. The 

 2   City  has  not  challenged  this  definition  of  the  classes,  and  for  good 

 3   reason: the City’s own ordinances appear to encourage the collection 

 4   of unpaid water bills from tenants whose landlords are delinquent in 

 5   paying and permit water shutoffs to those same tenants. See Syracuse, 

 6   N.Y., Code of Ordinances, Part M, §§ 16‐53, 16‐108(e). Thus, Winston 

 7   plausibly alleges that that the City’s ordinances and practices create 

 8   these  two  different  classes  of  tenants  and  that  the  City  treats  these 

 9   classes differently. 

10          The  question,  then,  is  whether  there  “is  any  reasonably 

11   conceivable state of facts that could provide a rational basis for [that] 

12   classification.” Beach Commc’ns, 508 U.S. at 313.6 Put another way, we 

13   must  ask  whether  there  is  a  “rational  relationship  between  the 

14   disparity of treatment and some legitimate governmental purpose.” 



     6 Winston does not argue that water service is a “fundamental right.” We 
     therefore assume for the purposes of this appeal that only rational basis review 
     applies. See Romer, 517 U.S. at 631. 



                                             23
                                                                                                                                                             
      
      
      
                                                                                                                      
 1   Heller,  509  U.S.  at  320.  In  answering  this  question,  we  have 

 2   considerable  guidance.  Other  circuits  have  addressed  similar 

 3   circumstances  in  decisions  that  date  back  to  the  1970s.  The  Fifth 

 4   Circuit first addressed these issues in Davis v. Weir, 497 F.2d 139 (5th 

 5   Cir.  1974).  The  situation  in  Davis  was  very  similar  to  this  case.  The 

 6   plaintiff‐tenant,  Davis,  was  “current  in  his  rental  payments”  to  his 

 7   landlord, but because of defective plumbing, there was “an exorbitant 

 8   waste of water and Davis’[s] landlord . . . had refused to pay the water 

 9   bill.” Davis, 497 F.2d at 141. As a result, the City of Atlanta shut off 

10   Davis’s water service, and “declined to restore service until the bill 

11   was  paid.”  Id.  To  resolve  that  problem,  Davis  and  other  tenants 

12   attempted  to  open  water  service  accounts  directly  with  the  City  of 

13   Atlanta,  but  the  city  denied  their  applications  because  of  the  pre‐

14   existing  balances  on  the  landlord’s  water  account.  Id.  at  142.  Davis 

15   then  filed  a  lawsuit  in  federal  court  raising  due  process  and  equal 

16   protection claims, just as Winston does here. Id.  




                                            24
                                                                                                                                                             
      
      
      
                                                                                                                      
 1          The  district  court  enjoined  Atlanta’s  practices,  and  the  Fifth 

 2   Circuit  affirmed.  On  appeal,  the  City  of  Atlanta  argued  that  “the 

 3   practice of rejecting water service applications until all accrued debts 

 4   at the premises have been extinguished facilitates collection of unpaid 

 5   bills  at  multi‐unit  dwellings  and  preserves  the  City’s  municipal 

 6   revenue bond rating.” Id. at 144. The Fifth Circuit nevertheless held 

 7   that the policy failed even rational basis review: 

 8           A collection scheme . . . that divorces itself entirely from 
 9           the reality of legal accountability for the debt involved[] 
10           is  devoid  of  logical  relation  to  the  collection  of  unpaid 
11           water bills from the defaulting debtor. The City has no 
12           valid  governmental  interest  in  securing  revenue  from 
13           innocent  applicants  who  are  forced  to  honor  the 
14           obligations of another or face constructive eviction from 
15           their homes for lack of an essential to existence—water. 
16           The fact that a third‐party may be financially responsible 
17           for  water service  provided  under  a  prior  contract  is  an 
18           irrational, unreasonable and quite irrelevant basis upon 
19           which  to  distinguish  between  otherwise  eligible 
20           applicants for water service.  
21            
22   Id. at 144–45 (footnote and internal quotation marks omitted).  




                                            25
                                                                                                                                                               
      
      
      
                                                                                                                        
 1          Since Davis, three other Courts of Appeals have reached similar 

 2   conclusions. First, in Craft v. Memphis Light, Gas & Water Division, the 

 3   Sixth Circuit addressed a publicly‐owned utility company’s practice 

 4   of  refusing  water  service  to  new  tenants  of  residences  when  prior 

 5   tenants left unpaid bills. 534 F.2d 684, 68990 (6th Cir. 1976), aff’d on 

 6   other grounds, 436 U.S. 1 (1978). Relying on Davis, the Sixth Circuit held 

 7   that the plaintiffs had established a valid equal protection claim. Id. at 

 8   690; see also Golden v. City of Columbus, 404 F.3d 950, 96162 (6th Cir. 

 9   2005)  (reaffirming  Craft  on  facts  nearly  identical  to  Winston’s  case 

10   (where  a  landlord  fails  to  pay  the  water  bill)  and  holding  that 

11   “terminating  a  tenant’s  water  service  is  [not]  a  rational  means  of 

12   collecting  the  landlord’s  water  service  debt”  because  the  “person 

13   directly  penalized  by  the  [shutoff]  scheme  is  not  the  debtor  but  an 

14   innocent third party with whom the debtor contracted”).7 In Sterling 




     7 In Craft, the defendant utility claimed that the tenants in that lawsuit could not 
     state a claim because there was no state action. 534 F.2d at 687. The court rejected 
     this argument because the utility was “municipally owned and controlled.” Id. 

                                              26
                                                                                                                                                                
      
      
      
                                                                                                                         
 1   v. Village of Maywood, 579 F.2d 1350 (7th Cir. 1978), the Seventh Circuit 

 2   also found an equal protection violation in a similar situation. In that 

 3   case, the town’s water department refused water service to the tenant‐

 4   plaintiff because of overdue water bills from either a prior tenant or 

 5   the landlord. 579 F.2d at 1352. The Seventh Circuit joined the Fifth and 

 6   Sixth Circuits, pointing to the language quoted above from Davis. Id. 

 7   at 1355. 

 8          Nearly  two  decades  later,  the  Ninth  Circuit  also  joined  those 

 9   Courts of Appeals. See O’Neal v. City of Seattle, 66 F.3d 1064 (9th Cir. 

10   1995). Similar to Craft, the Ninth Circuit appeal concerned “whether 

11   the City of Seattle’s refusal to provide water service to the new tenant 

12   of  a  residence  based  on  a  prior  tenant’s  unpaid  water  bill  is 

13   constitutionally permissible.” Id. at 1065. The Ninth Circuit rejected 

14   an intervening Third Circuit case (which we discuss further below) 




     Here, the City has not raised the issue of state action, as the City operates the 
     water system. 



                                              27
                                                                                                                                                             
      
      
      
                                                                                                                      
 1   and held that “[r]efusing a new tenant water service because of the 

 2   debt of an unrelated prior tenant is illogical” and violates the Equal 

 3   Protection Clause. Id. at 1068.  

 4          We agree with the Fifth, Sixth, Seventh, and Ninth Circuits that 

 5   requiring  a  tenant  without  any  legal  obligation  for  a  landlord’s 

 6   unpaid  bill  to  pay  that  bill  to  retain  or  restore  water  service  fails 

 7   rational basis review. The tenants of non‐delinquent and delinquent 

 8   landlords  are  similar  in  all  relevant  respects  in  this  situation.  First, 

 9   they rent their homes and cannot open water accounts in their own 

10   name. Syracuse, N.Y., Code of Ordinances, Part M, § 16‐11. Second, 

11   their landlords have the legal obligation to pay the water bills to the 

12   City; neither class of current tenants possesses a legal obligation to pay 

13   the  unpaid  water  bill.  As  a  result,  the  City’s  policy  of  shutting  off 

14   water to collect debts “divorces itself entirely from the reality of legal 

15   accountability  for  the  debt  involved,”  Davis,  497  F.2d  at  144,  and 




                                            28
                                                                                                                                                              
      
      
      
                                                                                                                       
 1   “penalize[s] . . . not the debtor but an innocent third party with whom 

 2   the debtor contracted.” Golden, 404 F.3d at 962. 

 3          The City argues that this case is distinguishable from those of 

 4   the other circuits and points to the Third Circuit’s ruling in Ransom v. 

 5   Marrazzo, 848 F.2d 398 (3d Cir. 1988), which rejected Davis, Craft, and 

 6   Sterling.  Specifically,  the  City  suggests  four  arguments  to  justify 

 7   treating  tenants  of  delinquent  and  non‐delinquent  landlords 

 8   differently.  

 9          First, the City argues that the water service termination policy 

10   is  justified  because  “a  municipality  has  an  important  interest  in 

11   ensuring  the  financial  soundness  of  its  utility  system  .  .  .  by  the 

12   collection  of  unpaid  utility  bills.”  Appellee’s  Br.  at  14.  In  the  City’s 

13   view,  this  “legitimate  interest”  allows  it  to  ignore  the  absence  of  a 

14   tenant’s legal responsibility when seeking to collect a landlord’s water 

15   bill payment from a tenant. 




                                             29
                                                                                                                                                             
      
      
      
                                                                                                                      
 1          In  making  that  argument,  the  City  points  to  the  Ransom 

 2   decision. Ransom concerned Philadelphia’s practice of denying water 

 3   service to “non‐tenant occupants” of a dwelling when there was an 

 4   outstanding water bill from a prior tenant or owner.8 848 F.2d at 403, 

 5   411.  In  Ransom,  the  Third  Circuit  concluded  that  Davis’s  holding 

 6   “unnecessarily  restricts  the  characterization  of  the  city’s  interest  as 

 7   not merely the collection of unpaid [payments], but the collection of 

 8   those  [payments]  ‘from  the  defaulting  debtor.’”  Id.  at  413  (quoting 

 9   Davis, 497 F.3d at 145). The court then reasoned that “[t]he city has a 

10   valid interest in collecting unpaid [payments] from any source,” and 

11   that there is a “logical relation between . . . a scheme [that encumbers 




     8 In Ransom, the court did not view the plaintiffs as “tenants” because of their 
     unique circumstances. 848 F.2d at 401 n.1. However, as the Ninth Circuit 
     observed when discussing Ransom, the Third Circuit “did include non‐owner 
     occupants in its discussion,” making its discussion of this issue relevant to 
     Winston’s appeal. O’Neal, 66 F.3d at 1067 n.3. Moreover, we agree with the Ninth 
     Circuit that “the [Ransom] court distinguished Davis and its progeny, the 
     landlord‐tenant cases, on their merits.” Id. As result, even though “the Ransom 
     court may have intended to limit the scope of its opinion, its substantive 
     discussion of the landlord‐tenant cases is, at a minimum, instructive.” Id. 



                                            30
                                                                                                                                                           
      
      
      
                                                                                                                    
 1   a tenant’s residence and prevents water service] and the more general 

 2   goal  of  collecting  debts,  period.”  Id  (emphasis  added).  It  then 

 3   concluded  that  the  means  Philadelphia  adopted  were  in  fact 

 4   legitimate  under  its  broader  definition  of  the  interest  at  stake, 

 5   explicitly rejecting Davis. Id. 

 6          That rationale is unconvincing, and we decline to adopt it here. 

 7   Ransom  cited  no  authority  for  its  conclusion  that  a  state  or  local 

 8   government entity can collect money owed to it “from any source,” 

 9   regardless of legal obligation. Id. We therefore agree with the Ninth 

10   Circuit that “[p]roclaiming a goal of collecting the debt from anyone 

11   willing to pay does not give the City license to pursue payment by 

12   refusing  water  service  to  an  unrelated,  unobligated  third  party.” 

13   O’Neal, 66 F.3d at 1068. The City may not separate its debt collection 

14   scheme from the actual legal obligation for the unpaid water bills. See, 

15   e.g.,  Davis,  497  F.3d  at  145  (“The  City  [of  Atlanta]  has  no  valid 

16   governmental interest in securing revenue from innocent applicants 




                                          31
                                                                                                                                                           
      
      
      
                                                                                                                    
 1   who are forced to honor the obligations of another or face constructive 

 2   eviction  from  their  homes  for  lack  of  an  essential  to  existence—

 3   water.”). 

 4          The  City’s  second  argument  is  that  Davis  and  the  cases  that 

 5   follow it are factually distinguishable. Specifically, the City contends 

 6   that  Winston  “cannot  claim  ‘innocent  third  party’  .  .  .  status  with 

 7   regards  to  her  landlord’s  water  service  arrears”  because  she  “has 

 8   lived  at  the  property  in  question  for  over  ten  years,  and  thus 

 9   presumably  lived  on  the  premises  when  the  arrears  accrued.” 

10   Appellee’s Br. at 24 (quoting Brown v. City of Barre, 878 F. Supp. 2d 

11   469, 498 (D. Vt. 2012)). In its decision below, the district court agreed 

12   with that reasoning, holding that the City rationally concluded that it 

13   could suspend water service to current tenants because they used the 

14   water—and,  as  a  result,  increased  the  amount  that  their  landlords 




                                          32
                                                                                                                                                               
      
      
      
                                                                                                                        
 1   owed to the City. Winston, 205 F. Supp. 3d at 24849. At least one other 

 2   district court in our Circuit has also adopted that view.9  

 3          We  conclude  that  that  argument  is  also  unavailing.  The 

 4   argument does not distinguish this case from the situation in Davis, 

 5   where the plaintiff “was current in his rental payments,” and Atlanta 

 6   “terminated his water service” because the plaintiff’s “landlord . . . 

 7   refused to pay the water bill.” Davis, 497 F.2d at 141. In both Davis and 

 8   this  case,  the  plaintiffs  were  current  tenants  who  may  have 

 9   contributed  to  the  water  usage  resulting  in  the  landlord’s  unpaid 

10   water bill. However, even if this did distinguish Winston’s allegations 

11   in  her  complaint  from  some  other  cases,  it  would  not  change  our 

12   result.  As  we  discussed  above,  the  City  cannot  rationally  compel 

13   tenants to pay their landlord’s bills, because the tenants have no legal 



     9
        See Brown, 878 F. Supp. 2d at 502 (“As the City has pointed out, however, the 
     instant case is one in which neither Plaintiffs nor class members can claim 
     ‘innocent’ or ‘unrelated’ status vis‐a‐vis their landlordʹs water service arrearages. 
     They thus possess an undeniable relationship to the debt the City seeks to 
     collect.”).



                                              33
                                                                                                                                                              
      
      
      
                                                                                                                       
 1   obligation to pay those bills. Their prior use of water does not change 

 2   the fact that only the landlord is contractually obligated to the City to 

 3   pay  the  water  bills.  Absent  a  change  in  the  City’s  policy  to  allow 

 4   tenants  to  open  water  accounts,  that  fact  will  not  change—and  the 

 5   City’s alleged water service termination policy will fail rational basis 

 6   review under the Equal Protection Clause.10 

 7          Third,  the  City  argues—and  the  district  court  agreed—that  it 

 8   can rationally distinguish between tenants with delinquent landlords 

 9   and tenants with non‐delinquent landlords because of the delinquent 

10   landlords’ non‐payment. See Winston, 205 F. Supp. 3d at 248 (“The two 

11   alleged  classes  are  differentiated  by  the  non‐payment  for  water 

12   services by landlords in one class, and the payment for such services 




     10 For similar reasons, none of the facts in the other Court of Appeals decisions 
     that we discussed above provide a reason to depart from their equal protection 
     analysis. In Craft, Sterling, and O’Neal, the municipal utilities refused water 
     service because of a prior tenant’s unpaid water bills. As we have discussed, that 
     factual difference does not address the problem with the municipal utility’s 
     practice of collecting a landlord’s unpaid debt from a tenant who has no legal 
     obligation for that debt. 



                                             34
                                                                                                                                                              
      
      
      
                                                                                                                       
 1   by landlords in the other.”); see also Brown, 878 F. Supp. 2d at 499500 

 2   (relying on similar reason to find no equal protection violation). 

 3          That argument fails for substantially the same reasons. Neither 

 4   class  of  tenants  possesses  a  legal  obligation  to  pay  their  landlord’s 

 5   unpaid  bills.  The  fact  of  the  landlord’s  non‐payment  is  irrelevant, 

 6   because the City cannot force an individual without a legal obligation 

 7   to  pay  the  bill  of  another.  As  a  result,  the  City  cannot  point  to  the 

 8   landlord’s  non‐payment  to  satisfy  rational‐basis  review  under  the 

 9   Equal Protection Clause. 

10          Finally,  the  City  seems  to  argue  that  the  same  reasons  that 

11   justify  treating  landlords  and  tenants  differently  for  opening  water 

12   accounts also justify the practice of collecting money from tenants for 

13   their  landlords’  water  bills.  But  that  argument  is  not  responsive  to 

14   Winston’s  allegation  that  the  City  lacks  a  rational  basis  to  treat  the 

15   tenants  of  delinquent  and  non‐delinquent  landlords  differently.  As 

16   we discussed above, the difference between landlords and tenants is 




                                             35
                                                                                                                                                         
      
      
      
                                                                                                                  
 1   relevant  for  the  City’s  policy  regarding  who  may  open  a  water 

 2   account. However, those differences are not the  same for the water 

 3   service termination policy, where the City must provide a reason for 

 4   treating  the  two  classes  of  tenants  differently.  Because  those 

 5   arguments are non‐responsive, we decline to discuss them here. 

 6         We conclude that Winston has stated a plausible claim alleging 

 7   a  violation  of  the  Equal  Protection  Clause  of  the  Fourteenth 

 8   Amendment.  We  turn  next  to  Winston’s  allegation  that  that  same 

 9   policy violates the Due Process Clause of the Fourteenth Amendment. 

10         b. Due Process Claim 

11         We also reverse as to Winston’s due process claim against the 

12   City’s termination of water service policy. To establish a substantive 

13   due process violation, a plaintiff must show both (1) that she has an 

14   interest  protected  by  the  Fourteenth  Amendment,  and  (2)  that  the 

15   statute, ordinance, or regulation in question is not rationally related 

16   to a legitimate government interest. See, e.g., Lange‐Kessler v. Dep’t of 




                                        36
                                                                                                                                                               
     
     
     
                                                                                                                        
1   Educ.  of  the  State  of  N.Y.,  109  F.3d  137,  140  (2d  Cir.  1997);  see  also 

2   Sensational Smiles, 793 F.3d at 284.11 

3          We conclude that Winston also plausibly alleges a violation of 

4   substantive due process. The City does not contest that Winston has 




    11 The City contends that “[s]ubstantive due process is ‘violated only by conduct 
    that is so outrageously arbitrary as to constitute a gross abuse of governmental 
    authority.’” Appellee’s Br. at 14 (emphasis added) (quoting Harlen Assocs. v. Inc. 
    Vill. of Mineola, 273 F.3d 494, 505 (2d Cir. 2001)). We acknowledge that there is 
    some tension in our prior decisions about whether a plaintiff seeking injunctive 
    or declaratory relief in a substantive due process challenge must show that the 
    defendants’ policy is “arbitrary” or “outrageous,” see, e.g., Harlen Assocs., 273 
    F.3d at 505, or whether the plaintiff must only show the defendant cannot satisfy 
    rational basis review, see, e.g., Sensational Smiles, 793 F.3d at 284; Molinari v. 
    Bloomberg, 564 F.3d 587, 606 (2d Cir. 2009). Here, we apply rational basis review, 
    consistent with prior decisions in our Circuit and the Supreme Court that 
    analyze facial challenges regarding whether a governmental entity has a proper 
    justification for a statute or regulation. See Williamson v. Lee Optical of Okla. Inc., 
    348 U.S. 483, 48990 (1955) (upholding regulation governing sale of eyeglass 
    frames because the state provided a rational justification for the regulation); Cty. 
    of Sacramento v. Lewis, 523 U.S. 833, 846 (1998) (noting differences between 
    challenges to legislation and lawsuits seeking liability against individual 
    executive officer actions based on substantive due process claims); see also 
    Sensational Smiles, 793 F.3d at 284 (applying rational basis review to regulation 
    permitting only dentists to provide certain teeth‐whitening procedures); 
    Molinari, 564 F.3d at 606 (applying rational basis review to challenge regarding 
    New York City’s law on term limits for certain city officials); Maloney v. Cuomo, 
    554 F.3d 56, 5960 (2d Cir. 2009) (per curiam) (applying rational basis review to 
    New York City’s ban on possessing a particular weapon in the home), vacated and 
    remanded, 561 U.S. 1040 (2010); Lange‐Kessler, 109 F.3d at 140 (applying rational 
    basis to law regulating the practice of midwifery).  



                                              37
                                                                                                                                                               
     
     
     
                                                                                                                        
1   a valid property interest in continued water service.  As to whether             12



2   the  City’s  policy  satisfies  rational‐basis  review,  we  conclude  that 

3   Winston  plausibly  alleges  a  due  process  violation.  Winston  asserts 

4   that  the  City  is  seeking  to  collect  payment  on  landlords’  bills  by 

5   requiring tenants who have no legal obligation for those bills to pay 

6   their  landlords’  accounts.  As  we  have  discussed,  such  a  policy 

7   scheme, which is not based in legal accountability for the debt, fails 

8   rational‐basis review. Accordingly, we also reverse the district court’s 

9   dismissal of Winston’s alleged Due Process Clause violation. 




    12 In Golden, the Sixth Circuit concluded that tenants do not have a property 
    interest in continued utility service because they lack a contractual relation with 
    the utility. 404 F.3d at 95558. Other circuits have found that a tenant has a 
    property interest under landlord‐tenant law to “bring an action to enjoin her 
    landlord from constructively evicting her by terminating water service or 
    declining to pay for it.” Id. at 957 (citing DiMassimo v. City of Clearwater, 805 F.2d 
    1536, 1539 (11th Cir. 1986) and Turpen v. City of Corvallis, 26 F.3d 978, 979 (9th 
    Cir.), cert. denied, 513 U.S. 963 (1994)). In addition, the Third Circuit has 
    concluded that a property interest exists once a municipality “establishes a utility 
    for its citizens.” Ransom, 848 F.2d at 412. We need not resolve the issue here 
    because the City does not dispute that Winston has such a property interest.  



                                             38
                                                                                                                                                          
      
      
      
                                                                                                                   
 1                                CONCLUSION 

 2         For  the  foregoing reasons,  we  conclude  that Winston  did  not 

 3   plausibly allege a violation of the Equal Protection Clause as to the 

 4   City’s policy for opening water accounts. We also conclude that the 

 5   district  court  erred  in  dismissing  Winston’s  equal  protection  and 

 6   substantive  due  process  challenges  to  the  City’s  water  termination 

 7   policy. Accordingly, we AFFIRM IN PART and REVERSE IN PART 

 8   the  judgment  of  the  district  court,  and  REMAND  for  further 

 9   proceedings  consistent  with  this  opinion.  On  remand,  the  district 

10   court should also afford Winston an opportunity to renew her motion 

11   for class certification in light of the decision in this appeal. 




                                         39